In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00263-CV
GADBERRY CONSTRUCTION COMPANY,              §    On Appeal from the 141st District
INC., Appellant                                  Court
                                            §
V.                                               of Tarrant County (141-291001-17)
                                            §
                                                 July 18, 2019
ROBERT RANEY D/B/A STAMPED                  §
CONCRETE, Appellee                               Opinion by Justice Kerr

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. We affirm the trial court’s judgment and

order Appellant Gadberry Construction Company, Inc. to pay all appellate costs.

      We further order that Appellee Robert Raney d/b/a Stamped Concrete have

and recover from Appellant Gadberry Construction Company, Inc. and from its cash

deposit in lieu of supersedeas bond the amount adjudged in the trial court’s judgment

together with any unpaid appellate costs, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr